Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered March 07, 2022 for the patent application 17/160,046.   


Status of Claims

Claims 1 – 3  are pending in the application.


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on March 25, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 3 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 3 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of:

( A ) calculating, using a processor, a dollar basis point value of relevant transactions occurring in commercial paper, commercial deposit, and AMERIBOR unsecured lending markets, wherein the dollar basis point value is equal to a principal amount of a specific issuance multiplied by days to maturity, divided by 360, and multiplied by .01; 

( B ) wherein the relevant transactions are all commercial paper, commercial deposit, or 10AMERIBOR® unsecured lending transactions originated during a specified period of time by USA-based banks, financial institutions, or corporations with notional values of $1,000,000 or multiples thereof and fixed interest rates; 

( C ) storing, in a memory module, all relevant transactions and dollar basis point values previously calculated and updating them on a real-time basis;

15( D ) retrieving the transactions data and preceding dollar basis point value calculations from the memory module in real-time using a cloud-based application for subsequent calculation of a term structure interest rate for a predetermined time period; 

( E ) calculating, by means of the processor, a term structure interest rate composed of the interest rates of all relevant transactions (as defined above) weighted according to their transaction- 20level dollar basis point values for each specified period; 

( F ) determining, by means of an algorithm, whether or not underlying transaction volumes have reached a threshold for each relevant range;

( G ) making adjustments when the threshold for each relevant range are not met by extending the specific period of time in which relevant transactions may be originated; and 25

( H ) sending securely a calculated benchmark rate data, on a daily basis at a specified time, via a cloud communications network to a plurality of target network devices to provide electronic information as an indication of how qualified institutions have agreed to participate in establishing, conducting business, and processing transactions based on the calculated benchmark rate.  

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract).

The use of the processor or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  
Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “storing” and “retrieving” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) and ( E ) above in Applicant’s specification para [0020], which discloses “The processing engine preferably includes a data collection database for receiving the data from the listed institutions and a market term estimate calculation engine for calculating the one or more market term estimates. The server network device is preferably a cloud server network device with one or more processors from plural network devices for communication with one or more processors or computers located at the qualified institutions. The auction module preferably receives offer quantities from the qualified institutions that will increase by a factor between 1.25 and 4 for each tier of the offer curve derived from the offer amounts provided.  Next, bid quantities are increased at the same factor for each tier of the bid curve derived from the bid quantities provided. Then, the cloud server device calculates in real-time a market term estimate to create a calculated set of market term estimates using less bandwidth and less processing cycles on the cloud communications network than on a non-cloud communications network. The market term estimate calculation module transmits the one or more market term estimates or benchmarks to the institutions within 1 to 2 minutes after receipt of the data. The system advantageously includes a records database for storing the adjusted market term estimates that are provided to the institutions and the public.“.  

Also, claim 1, limitation ( C ) and ( D ) above in Applicant’s specification para [0038], which discloses “retrieving the transactions data and preceding dollar basis point value calculations from the memory module in real-time using a cloud-based application for subsequent calculation of a term structure interest rate;“.  

Also, claim 1, limitation ( D ) above in Applicant’s specification para [0038], which discloses “retrieving the transactions data and preceding dollar basis point value calculations from the memory module in real-time using a cloud-based application for subsequent calculation of a term structure interest rate;”. 

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claim 1 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claim 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claim 1 is not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  
Dependent Claims

Dependent claims 2 – 3 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 3 are further define the abstract idea or further define the extra-solution activities that are present in independent claim 1 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 - 3 clearly further define the abstract idea as stated above and claims 2 - 3 further define extra-solution activities such as presenting data and transmitting/receiving data. Furthermore, dependent claims 2 – 3 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 3 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being obvious over Thomas R. Goodwin et al.  (Pub. # US 2006/0129477 A1 – herein referred to as Goodwin) in view of Sunil Hirani et al. (Pub. # US 2014/0149272 A1 – herein referred to as Hirani).

Re: Claim 1, Goodwin discloses a computer-implemented method for electronic market calculation of an indicative term structure for an interest rate benchmark with market-based measures on a cloud communications network, the method comprising: 
5calculating, using a processor, a dollar basis point value of relevant transactions occurring in commercial paper, commercial deposit, and AMERIBOR unsecured lending markets, wherein the dollar basis point value is equal to a principal amount of a specific issuance multiplied by days to maturity, divided by 360, and multiplied by .01 (Goodwin, [0102] -  An Analyst is an entity that, in at least one embodiment, computes prices for financial products for sale by Sellers based on factors that can include the profile of the loan, historical information, and external information. In one embodiment of the invention, the Analyst also can use a "black box" pricing  calculator, such as one provided by another third party, or even the Pricing Engine Pricing Engine 64 of FIG. 2. In at least one embodiment, the invention does not necessarily use an analyst and instead automatically computes prices for a financial product. This feature is described more fully herein.); 
wherein the relevant transactions are all commercial paper, commercial deposit, or 10AMERIBOR® unsecured lending transactions originated during a specified period of time by USA-based banks, financial institutions, or corporations with notional values of $1,000,000 or multiples thereof and fixed interest rates (Goodwin, [0120] - In one embodiment, the system 30 queries the Seller 102 for the necessary documents, which the Seller 102 can provide to the system in many different ways, including electronic transmission, physical mailing of the actual documents (in paper form, on diskette or CD-ROMs, etc.). In at least one embodiment, the Seller 102 can upload some or all of the information, which can include standard financial product information data, to the system 30 in predetermined formats such as MICROSOFT WORD, MICROSOFT EXCEL, ADOBE ACROBAT, and the like.); 
storing, in a memory module, all relevant transactions and dollar basis point values previously calculated and updating them on a real-time basis (Goodwin, [0122] -  After the necessary documentation and financial product information is received, the system 30 organizes the information (step 280) for viewing and/or purchase by entities such as potential Buyers 100. In at least one embodiment, the system 30 uses a standardized format to organize the documents and/or the financial product summary, so that those accessing financial products have a consistent view and interface. The system 30 also can, if applicable, add links to information from third parties 104 that is of interest and/or relevant to the financial product offered for sale. Examples of these documents are provided and described herein (see, for example, FIGS. 9-17).);
15retrieving the transactions data and preceding dollar basis point value calculations from the memory module in real-time using a cloud-based application for subsequent calculation of a term structure interest rate for a predetermined time period (Goodwin, [0090] - The components of the database for the system 30, in accordance with one embodiment of the invention, include databases for Transaction Data 44, Financial Product Information 48, and User Profiles 50. Transaction Data 44 contains information used to track all transactions that occur on the site between Buyers and Sellers of financial products. Transaction Data 44 allows entities such as Quality Control personnel to obtain transaction history of any financial product offered for sale in connection with the system 30. As will be explained herein, the transaction history is, in one embodiment, used to help compute a price for a financial product.); 
calculating, by means of the processor, a term structure interest rate composed of the interest rates of all relevant transactions (as defined above) weighted according to their transaction- 20level dollar basis point values for each specified period (Goodwin, [0112] - As part of the price computation, the system 30 retrieves historical trade data (step 130) that it has stored relating to prior trades. For example, the system 30 can use Transaction Management 58 and query its Transaction Data database 46 (FIG. 2) to retrieve this data. This data helps the system 30 to analyze the relationship and similarity between the financial product being offered for sale and previous trades of financial products having one or more similar characteristics. For example, a Seller 102 may be listing a residential mortgage for a property with an outstanding loan balance of $310,000, an interest rate of 8.65%, a 30-year term, with an excellent payment history, which is located in a suburban community. The system 30 could then search for prior trades of other residential mortgages sharing some or all of these characteristics.).
However, Goodwin does not expressly disclose:  
determining, by means of an algorithm, whether or not underlying transaction volumes have reached a threshold for each relevant range;
making adjustments when the threshold for each relevant range are not met by extending the specific period of time in which relevant transactions may be originated; and 25
sending securely a calculated benchmark rate data, on a daily basis at a specified time, via a cloud communications network to a plurality of target network devices to provide electronic information as an indication of how qualified institutions have agreed to participate in establishing, conducting business, and processing transactions based on the calculated benchmark rate.
In a similar field of endeavor, Hirani discloses:
determining, by means of an algorithm, whether or not underlying transaction volumes have reached a threshold for each relevant range (Hirani, [0137] -  The algorithm attempts to match panel participants and panel members who can trade in order to create a path between the lender and the borrower. For instance, taking the example in FIG. 13, assume that Panel Participant D must lend to Panel Member A and that the principal is $100 million USD for 3 months. However, Panel Participant D requires a credit adjustment of +0.250 in order to trade with Panel Member A yet Panel Member A considers their own credit adjustment rate to be +0.100%. In order to complete the trade, the algorithm would look at all other members and compare their self-adjudicated adjustment rates with Panel Participant D's credit adjustment rate for that member. Panel Participant D would be willing to lend to Panel Member B or Panel Member C because Panel Participant D's adjustment rate is lower than the self-adjudicated adjustment rates in both cases. Then the algorithm compares Panel Member C's and Panel Member B's adjustment rates for Panel Member A against Panel Member A's self-adjudicated adjustment rate. The algorithm finds that Panel Member B would be willing to trade with Panel Member A and that Panel Member C would not be willing to trade with Panel Member A. The lender and borrower have now been connected; Panel Participant D lends $100 million USD to Panel Member B at MIBOR+0.204% for three months and Panel Member B lends $100 million USD to Panel Member A at MIBOR+0.090% for three months.);
making adjustments when the threshold for each relevant range are not met by extending the specific period of time in which relevant transactions may be originated (Hirani, [0155] -  The interest rate platform may then apply threshold criteria to the reported estimated interest rates, to identify exceptions to the rules imposed by the interest rate platform (128).); and 25
sending securely a calculated benchmark rate data, on a daily basis at a specified time, via a cloud communications network to a plurality of target network devices to provide electronic information as an indication of how qualified institutions have agreed to participate in establishing, conducting business, and processing transactions based on the calculated benchmark rate (Hirani, [0127] -  Now, assume that in the 3 month MIBOR term Bank X is the most credit worthy with an adjustment rate of +0.2560%. Bank X's adjustment rate is set to +0.000%. Bank Q's adjustment rate is benchmarked to Bank X by subtracting Bank X's adjustment rate leaving Bank Q with an adjustment rate of +0.1640% (0.4200-0.2560).).
Therefore, in light of the teachings of Hirani, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Goodwin, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by provide an method for decreasing the potential bias of an estimated inter­ bank offered interest rate includes identifying panel members to provide estimated interest rates for borrowing and lending.

30 Re: Claim 2, Goodwin discloses the computer-implemented method according to claim 1, 
wherein the predetermined time period is 30 days (Goodwin, [0111] -  Referring again to FIG. 4, after the system 30 sends 282, 284,286,288 to the Seller 102 (step 110) and the for receives a response (step 120), the system 30 can compute a price for the financial product. In at least one embodiment, the Pricing Engine 64 uses data and characteristics about the financial product to compute the price for the financial product. The data and characteristics can include, but are limited to, parameters such as terms, time periods, conditions, locations, appraisals, discounts, liens, status, sponsors, servicing type, status, maturity, principal balance, financial product type, origination date, monthly payment, maturity date, interest rate, interest accrual method, and performance level.).  

Re: Claim 3, Goodwin discloses the computer-implemented method according to claim 1, 
wherein the predetermined time period is 90 days (Goodwin, [0111] -  Referring again to FIG. 4, after the system 30 sends 282, 284,286,288 to the Seller 102 (step 110) and the for receives a response (step 120), the system 30 can compute a price for the financial product. In at least one embodiment, the Pricing Engine 64 uses data and characteristics about the financial product to compute the price for the financial product. The data and characteristics can include, but are limited to, parameters such as terms, time periods, conditions, locations, appraisals, discounts, liens, status, sponsors, servicing type, status, maturity, principal balance, financial product type, origination date, monthly payment, maturity date, interest rate, interest accrual method, and performance level.).


Response to Arguments

Examiner would like to point out that the Supreme Court in KSR International Co. v. Teleflex Inc. described seven rationales to support rejections under 35 U.S.C. 103:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
 Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
“Obvious to try” –choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and
 Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations; however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” see Dann v. Johnson, 425 U.S. 219, 230 (1976).

Applicant's arguments filed with an Amendment on March 07, 2022 have been fully considered but they are not persuasive.  

Applicant Argument: 
“AMERIBOR was introduced to replace LIBOR and is entirely based on historical transactions. However, AMERIBOR does not have a term structure. The present invention was conceived of in view of these issues and provides "an indicative term structure for an interest rate benchmark with market-based measure." The graphs provided in the application show how close the method of the present invention is at replicating LIBOR without the deficiencies of LIBOR. For example, FIG. 11 shows that a comparison of a 30-day rate calculated utilizing the claimed method to the 30-day LIBOR has a 0.9937 correlation which is highly accurate.  Accordingly, the rate calculated using the method of the present invention is ingrained into a "practical application" in that it provides a replacement for LIBOR which is essentially the interest rate banks themselves have to pay when borrowing money.“, (see page 3 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  Here you are just further refining the recited abstract ideal without providing any technological improvement or solving technological issue.  Step 2A requires the analysis of prong one, does it recite an abstract ideal, prong two, is it directed to an abstract idea.  Prong two has to be a technological improvement (integrate the abstract idea into a practical application).  There is no technological improvement because a technical problem is not being solved, but a financial problem is being solved as stated in applicant’s specification para. [0061 – 0064].    Under Step 2A to be integrated into a practical application means it has to be shown that there is a technological solution being carried out by the claimed subject matter.  The problem being solved is not technological in nature, but financial.  An improved abstract ideal is still an abstract ideal.  Since, there is no technological improvement being provided by the claims, therefore, there is no integration into a practical application.   These claims are merely, a solution to a financial problem and are not technical in nature.

Re: Claim 1, the applicant asserts that cited prior art do not teach – “wherein the relevant transactions are all commercial paper, commercial deposit, or 10AMERIBOR® unsecured lending transactions originated during a specified period of time by USA-based banks, financial institutions, or corporations with notional values of $1,000,000 or multiples thereof and fixed interest rates.“, (see page 3 of the Remarks).

The Examiner respectfully disagrees, Goodwin does discloses “wherein the relevant transactions are all commercial paper, commercial deposit, or 10AMERIBOR® unsecured lending transactions originated during a specified period of time by USA-based banks, financial institutions, or corporations with notional values of $1,000,000 or multiples thereof and fixed interest rates,“ at (Goodwin, [0120] - In one embodiment, the system 30 queries the Seller 102 for the necessary documents, which the Seller 102 can provide to the system in many different ways, including electronic transmission, physical mailing of the actual documents (in paper form, on diskette or CD-ROMs, etc.). In at least one embodiment, the Seller 102 can upload some or all of the information, which can include standard financial product information data, to the system 30 in predetermined formats such as MICROSOFT WORD, MICROSOFT EXCEL, ADOBE ACROBAT, and the like.), with further emphasis at (Goodwin, [0111], [0131] - Referring again to FIG. 4, after the system 30 sends the forms 282, 284, 286, 288 to the Seller 102 (step 110) and receives a response (step 120), the system 30 can compute a price for the financial product. In at least one embodiment, the Pricing Engine 64 uses data and characteristics about the financial product to compute the price for the financial
product. The data and characteristics can include, but are limited to, parameters such as terms, time periods, conditions, locations, appraisals, discounts, liens, status, sponsors, servicing type, status, maturity, principal balance, financial product type, origination date, monthly payment, maturity date, interest rate, interest accrual method, and performance level.).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696